Exhibit 10.4.2

SYNPLICITY, INC.

2000 DIRECTOR STOCK PLAN

(as amended and restated March 2007)

1. Purposes of the Plan. The purposes of this 2000 Director Stock Plan are to
attract and retain the best available personnel for service as Outside Directors
(as defined herein) of the Company, to provide additional incentive to the
Outside Directors of the Company to serve as Directors, and to encourage their
continued service on the Board.

The Plan permits the grant of Options and Restricted Stock Units. All options
granted hereunder shall be Nonstatutory Stock Options.

2. Definitions. As used herein, the following definitions shall apply:

(a) “Administrator” shall mean the Board or any of its Committees as shall be
administering the Plan in accordance with Section 4.

(b) “Annual Option Grant” shall mean an Award of Options granted annually to an
Outside Director who meets the specified criteria pursuant to Section 5(c) of
the Plan.

(c) “Annual RSU Grant” shall mean an Award of Restricted Stock Units granted
annually to an Outside Director who meets the specified criteria pursuant to
Section 5(c) of the Plan.

(d) “Applicable Laws” shall mean the requirements relating to the administration
of equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.

(e) “Award” shall mean, individual or collectively, a grant under the Plan of
Options or Restricted Stock Units.

(f) “Award Agreement” shall mean the written or electronic agreement setting
forth the terms and provisions applicable to each Award granted under the Plan.
The Award Agreement is subject to the terms and conditions of the Plan.

(g) “Board” shall mean the Board of Directors of the Company.

(h) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(i) “Common Stock” shall mean the common stock of the Company.

(j) “Company” shall mean Synplicity, Inc., a California corporation.



--------------------------------------------------------------------------------

(k) “Director” shall mean a member of the Board.

(l) “Disability” shall mean total and permanent disability as defined in
section 22(e)(3) of the Code.

(m) “Employee” shall mean any person, including officers and Directors, employed
by the Company or any Parent or Subsidiary of the Company. The payment of a
Director’s fee by the Company shall not be sufficient in and of itself to
constitute “employment” by the Company.

(n) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(o) “Fair Market Value” shall mean, as of any date, the value of Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system for the last market trading
day prior to the time of determination as reported in The Wall Street Journal or
such other source as the Administrator deems reliable;

(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock for the last market trading day prior to the time of determination, as
reported in The Wall Street Journal or such other source as the Board deems
reliable; or

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Board.

(p) “Initial Option Grant” shall mean an Award of Options granted to an Outside
Director who meets the specified criteria pursuant to Section 5(b) of the Plan.

(q) “Initial RSU Grant” shall mean an Award of Restricted Stock Units granted to
an Outside Director who meets the specified criteria pursuant to Section 5(b) of
the Plan.

(r) “Inside Director” shall mean a Director who is an Employee.

(s) “Nonstatutory Stock Option” shall mean an Option not intended to qualify as
an incentive stock option within the meaning of Section 422 of the Code.

(t) “Option” shall mean a stock option granted pursuant to the Plan.

(u) “Optioned Stock” shall mean the Common Stock subject to an Option.

(v) “Optionee” shall mean a Director who holds an Option.

 

-2-



--------------------------------------------------------------------------------

(w) “Outside Director” shall mean a Director who is neither an Employee nor a
representative of shareholders owning more than one percent (1%) of the
outstanding shares of the Company.

(x) “Parent” shall mean a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.

(y) “Participant” shall mean the holder of an outstanding Award, including an
Optionee.

(z) “Plan” shall mean this 2000 Director Stock Plan.

(aa) “Restricted Stock Unit” or “RSU” shall mean a bookkeeping entry
representing an amount equal to the Fair Market Value of one Share, and granted
to a Participant pursuant to Section 7 of the Plan. Each Restricted Stock Unit
represents an unfunded and unsecured obligation of the Company.

(bb) “Share” shall mean a share of the Common Stock, as adjusted in accordance
with Section 11 of the Plan.

(cc) “Subsidiary” shall mean a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Internal Revenue Code of
1986.

3. Stock Subject to the Plan. Subject to the provisions of Section 11 of the
Plan, the maximum aggregate number of Shares which may be granted as Restricted
Stock Units or optioned and sold pursuant to an Option under the Plan is 250,000
Shares (the “Pool”) (the Shares may be authorized, but unissued, or reacquired
Common Stock), together with an annual increase to the number of Shares reserved
thereunder on the first day of the Company’s fiscal year, beginning with
January 1, 2001, equal to the lesser of (i) 100,000 Shares, (ii) 0.15% of the
outstanding Shares of Common Stock on the last day of each prior fiscal year or
(iii) such amount as determined by the Board.

If an outstanding Award expires or is terminated or cancelled without having
been exercised or settled in full, or if Shares acquired pursuant to an Award
subject to forfeiture are forfeited, the Shares allocable to the terminated
portion of such Award or such forfeiture of Shares shall again become available
for future grant or sale under the Plan (unless the Plan has terminated). Shares
that have actually been issued under the Plan shall not be returned to the Plan
and shall not become available for future distribution under the Plan.

4. Administration. The Plan shall be administered by (A) the Board or (B) a
Committee, which committee shall be constituted to satisfy Applicable Laws.
Subject to the provisions of the Plan, and in the case of a Committee, subject
to the specific duties delegated by the Board to such Committee, the
Administrator shall have the authority, in its discretion: (i) to determine the
Fair Market Value; (ii) to construe and interpret the terms of the Plan and
Awards granted pursuant to the Plan; (iii) to prescribe, amend and rescind rules
and regulations relating to the Plan; (iv) to make such other determinations and
take such other actions as permitted under the Plan; and (v) to make all other
determinations deemed necessary or advisable for administering the Plan. The
Administrator’s decisions, determinations and interpretations shall be final and
binding on all Participants and any other holders of Awards.

 

-3-



--------------------------------------------------------------------------------

5. Awards Generally.

(a) Limitations. Awards may be granted only to Outside Directors. All grants of
Awards hereunder shall be automatic and nondiscretionary, except as otherwise
provided herein, and shall be made strictly in accordance with the terms set
forth in this Section and Sections 6 and 7 hereof. The Plan shall not confer
upon any Participant any right with respect to continuation of service as a
Director or nomination to serve as a Director, nor shall it interfere in any way
with any rights which the Director or the Company may have to terminate the
Director’s relationship with the Company at any time. No person shall have any
discretion to select which Outside Directors shall be granted Awards or to
determine the number of Shares to be covered by such Awards (except as provided
in Sections 5(e) and 11).

(b) Initial Grants. Each Outside Director shall be automatically granted an
Initial Option Grant and an Initial RSU Grant as described in Sections 6(a)(i)
and 7(a)(i), respectively, below, on the date on which the later of the
following events occurs: (A) the effective date of this Plan, as determined in
accordance with Section 8 hereof; or (B) the date on which such person first
becomes an Outside Director, whether through election by the shareholders of the
Company or appointment by the Board to fill a vacancy; provided, however, that
an Inside Director who ceases to be an Inside Director but who remains a
Director shall not receive an Initial Option Grant or an Initial RSU Grant. An
Outside Director who has previously received a stock option or restricted stock
unit grant from the Company shall not receive an Initial Option Grant or an
Initial RSU Grant.

(c) Annual Grants. Each Outside Director shall, on May 1st of each year,
commencing in 2001, be automatically granted an Annual Option Grant and an
Annual RSU Grant as described in Sections 6(a)(ii) and 7(a)(ii), respectively,
below; provided he or she is then an Outside Director and if as of such date, he
or she shall have served on the Board for at least the preceding six (6) months.

(d) Shares. In the event that any Award granted under the Plan would cause the
number of Shares subject to outstanding Awards plus the number of Shares
previously granted under the Plan to exceed the Pool, then the remaining Shares
available for grants of Awards shall be granted to the Outside Directors on a
pro rata basis. No further grants shall be made until such time, if any, as
additional Shares become available for grant under the Plan through action of
the Board or the shareholders to increase the number of Shares which may be
issued under the Plan or through cancellation, expiration or forfeiture of
Awards previously granted hereunder.

(e) Amendment. The Administrator in its discretion may change and otherwise
revise the terms of Awards granted under this Plan for Awards granted on or
after the date the Administrator determines to make any such change or revision,
including, without limitation, the types of Awards granted, the number of Shares
subject to such Awards, the vesting schedule and the exercise or purchase price
thereof. The Administrator shall determine from time to time whether other
service by Directors on committees of the Board not covered by the Plan warrants
grants of

 

-4-



--------------------------------------------------------------------------------

Awards for such service, and shall have the power and authority to modify the
Plan from time to time to establish non-discretionary, automatic award grants to
be made to such committee members on such terms and at such times as the
Administrator shall determine.

6. Options.

(a) Grants.

(i) Initial Option Grant. Each Outside Director shall automatically be granted
an Option to purchase 40,000 Shares on the terms and conditions set forth above
in Section 5(b).

(ii) Annual Option Grant. Each Outside Director shall automatically be granted
an Option to purchase 10,000 Shares on the terms and conditions set forth above
in Section 5(c).

(iii) Additional Option Grants. Subject to the terms and provisions of the Plan
and pursuant to Section 5(e), the Administrator may add additional Awards of
Options in such amounts as the Administrator, in its sole discretion, shall
determine.

(b) Option Agreement. Each Option shall be evidenced by an Award Agreement that
shall specify the vesting criteria, the number of Shares covered by the Award,
the applicable vesting schedule, and such other terms and conditions as the
Administrator, in its sole discretion, shall determine.

(c) Terms. The terms of each Option granted hereunder shall be as follows:

(i) The term shall be ten (10) years.

(ii) Each option shall be exercisable only while the Outside Director remains a
Director of the Company, except as set forth in Sections 9 and 11 hereof.

(iii) The exercise price per Share shall be 100% of the Fair Market Value per
Share on the date of grant of such Option.

(iv) Subject to Section 11 hereof, the Initial Option Grant shall become
exercisable as to 1/4th of the Shares subject to the Initial Option Grant on the
one (1)-year anniversary of the date of grant, and as to 1/48th of the Shares
subject to the Initial Option Grant at the end of each month thereafter, so that
the Initial Option Grant shall be fully exercisable four (4) years after its
date of grant, provided that the Optionee continues to serve as a Director on
such dates, and the Annual Option Grant shall become exercisable cumulatively
with respect to 1/48th of the Shares subject to the Annual Option Grant at the
end of each month after the date of grant, so that the Annual Option Grant shall
be fully exercisable four (4) years after its date of grant, provided that the
Optionee continues to serve as a Director on such dates.

(v) Notwithstanding the provisions of this Section hereof, any exercise of an
Option granted before the Company has obtained shareholder approval of the Plan
in accordance with Section 17 hereof shall be conditioned upon obtaining such
shareholder approval of the Plan in accordance with Section 17 hereof.

 

-5-



--------------------------------------------------------------------------------

(d) Form of Consideration. The consideration to be paid for the Shares to be
issued upon exercise of an Option, including the method of payment, shall
consist of (i) cash, (ii) check, (iii) other shares which (x) in the case of
Shares acquired upon exercise of an option, have been owned by the Optionee for
more than six (6) months on the date of surrender, and (y) have a Fair Market
Value on the date of surrender equal to the aggregate exercise price of the
Shares as to which said Option shall be exercised, (iv) consideration received
by the Company under a cashless exercise program implemented by the Company in
connection with the Plan, or (v) any combination of the foregoing methods of
payment.

(e) Procedure for Exercise; Rights as a Shareholder. Any Option granted
hereunder shall be exercisable at such times as are set forth herein; provided,
however, that no Options shall be exercisable until shareholder approval of the
Plan in accordance with Section 17 hereof has been obtained. An Option may not
be exercised for a fraction of a Share.

An Option shall be deemed to be exercised when written notice of such exercise
has been given to the Company in accordance with the terms of the Option by the
person entitled to exercise the Option and full payment for the Shares with
respect to which the Option is exercised has been received by the Company. Full
payment may consist of any consideration and method of payment allowable under
Section 6(d) of the Plan. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the stock certificate evidencing such Shares, no right to vote or
receive dividends or any other rights as a shareholder shall exist with respect
to the Optioned Stock, notwithstanding the exercise of the Option. A share
certificate for the number of Shares so acquired shall be issued to the Optionee
as soon as practicable after exercise of the Option. No adjustment shall be made
for a dividend or other right for which the record date is prior to the date the
stock certificate is issued, except as provided in Section 11 of the Plan.

Exercise of an Option in any manner shall result in a decrease in the number of
Shares which thereafter may be available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.

7. Restricted Stock Units.

(a) Grant.

(i) Initial RSU Grant. Each Outside Director shall automatically be granted
[            ] Restricted Stock Units on the terms and conditions set forth
above in Section 5(b)[; provided, however, that the number of Restricted Stock
Units constituting the Initial RSU Grant shall be reduced, if necessary, such
that the Fair Market Value of the Initial RSU Grant does not exceed
$            ].

(ii) Annual RSU Grant. Each Outside Director shall automatically be granted
[            ] Restricted Stock Units on the terms and conditions set forth
above in Section 5(c)[; provided, however, that the number of Restricted Stock
Units constituting the Annual RSU Grant shall be reduced, if necessary, such
that the Fair Market Value of the Annual RSU Grant does not exceed
$            ].

 

-6-



--------------------------------------------------------------------------------

(iii) Additional RSU Grants. Subject to the terms and provisions of the Plan and
pursuant to Section 5(e), the Administrator may change or add additional Awards
of Restricted Stock Units in such amounts as the Administrator, in its sole
discretion, shall determine.

(b) Restricted Stock Unit Agreement. Each Award of Restricted Stock Units shall
be evidenced by an Award Agreement that shall specify the vesting criteria, the
number of Shares granted, and such other terms and conditions as the
Administrator, in its sole discretion, shall determine.

(c) Vesting. Subject to Section 11 hereof, the Initial RSU Grant shall vest and
become payable as to 1/4th of the Shares subject to the Initial RSU Grant on the
one (1)-year anniversary of the date of grant, and as to 1/48th of the Shares
subject to the Initial RSU Grant at the end of each month thereafter, so that
the Initial RSU Grant shall be fully vested and become payable in full four
(4) years after its date of grant, provided that the Participant continues to
serve as a Director on such dates, and the Annual RSU Grant shall vest and
become payable as to 1/48th of the Shares subject to the Annual RSU Grant at the
end of each month after the date of grant, so that the Annual RSU Grant shall be
fully vested and become payable in full four (4) years after its date of grant,
provided that the Participant continues to serve as a Director on such dates.

(d) Form and Timing of Payment. Payment of earned Restricted Stock Units shall
be made as soon as practicable after the date(s) determined by the Administrator
and set forth in the Award Agreement. Restricted Stock Units shall be settled in
Shares, on a one unit for one Share basis.

(e) Cancellation. On the date set forth in the Award Agreement, all unearned
Restricted Stock Units shall be forfeited to the Company.

8. Term of Plan. The Plan shall become effective upon the earlier to occur of
its adoption by the Board or its approval by the shareholders of the Company as
described in Section 17 of the Plan; provided, however, the Plan shall not
become effective until the effective date of the Company’s initial public
offering pursuant to a registration statement filed with the Securities and
Exchange Commission. It shall continue in effect for a term of ten (10) years
unless sooner terminated under Section 12 of the Plan.

9. Effect of Termination of Board Service on Awards.

(a) Termination of Continuous Status as a Director. Subject to Section 11
hereof, in the event an Optionee’s status as a Director terminates (other than
upon the Optionee’s death or Disability), the Optionee may exercise his or her
Option, but only within three (3) months following the date of such termination,
and only to the extent that the Optionee was entitled to exercise it on the date
of such termination (but in no event later than the expiration of its ten
(10) year term). To the extent that the Optionee was not entitled to exercise an
Option on the date of such termination,

 

-7-



--------------------------------------------------------------------------------

and to the extent that the Optionee does not exercise such Option (to the extent
otherwise so entitled) within the time specified herein, the Option shall
terminate. Unvested Restricted Stock Units held by a Director on the date of
such termination shall be forfeited.

(b) Disability of Optionee. In the event Optionee’s status as a Director
terminates as a result of Disability, the Optionee may exercise his or her
Option, but only within twelve (12) months following the date of such
termination, and only to the extent that the Optionee was entitled to exercise
it on the date of such termination (but in no event later than the expiration of
its ten (10) year term). To the extent that the Optionee was not entitled to
exercise an Option on the date of termination, or if he or she does not exercise
such Option (to the extent otherwise so entitled) within the time specified
herein, the Option shall terminate. Unvested Restricted Stock Units held by a
Director on the date of such termination shall be forfeited.

(c) Death of Optionee. In the event of an Optionee’s death, the Optionee’s
estate or a person who acquired the right to exercise the Option by bequest or
inheritance may exercise the Option, but only within twelve (12) months
following the date of death, and only to the extent that the Optionee was
entitled to exercise it on the date of death (but in no event later than the
expiration of its ten (10) year term). To the extent that the Optionee was not
entitled to exercise an Option on the date of death, and to the extent that the
Optionee’s estate or a person who acquired the right to exercise such Option
does not exercise such Option (to the extent otherwise so entitled) within the
time specified herein, the Option shall terminate. Unvested Restricted Stock
Units held by a Director on the date of such termination shall be forfeited.

10. Non-Transferability of Awards. An Award may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution and may be exercised, during the lifetime of
the Participant, only by the Participant.

11. Adjustments Upon Changes in Capitalization, Dissolution, Merger or Asset
Sale.

(a) Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the number of Shares covered by each outstanding
Award, the number of Shares which have been authorized for issuance under the
Plan but as to which no Awards have yet been granted or which have been returned
to the Plan upon cancellation or expiration of an Award, as well as the exercise
price per Share covered by each such outstanding Option, and the number of
Shares issuable pursuant to the automatic grant provisions of Section 5 hereof
shall be proportionately adjusted for any increase or decrease in the number of
issued Shares resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of issued Shares effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Except as expressly provided herein, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of Shares
subject to an Award.

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, to the extent that an Option has not been previously
exercised or a Restricted Stock Unit has not vested, it shall terminate
immediately prior to the consummation of such proposed action.

 

-8-



--------------------------------------------------------------------------------

(c) Merger or Asset Sale. In the event of a merger of the Company with or into
another corporation or the sale of substantially all of the assets of the
Company, outstanding Awards may be assumed or equivalent equity-based incentives
may be substituted by the successor corporation or a Parent or Subsidiary
thereof (the “Successor Corporation”). If an Award is assumed or substituted
for, the Award or equivalent equity-based incentive shall continue to be
exercisable as provided in Sections 6 and 7 hereof for so long as the
Participant serves as a Director or a director of the Successor Corporation.
Following such assumption or substitution, if the Participant’s status as a
Director or director of the Successor Corporation, as applicable, is terminated
other than upon a voluntary resignation by the Participant, the assumed Award or
replacement or substitute equity-based incentive shall become fully vested and
exercisable, including as to Shares for which it would not otherwise be
exercisable. Thereafter, the assumed Award or replacement or substitute
equity-based incentive shall remain exercisable in accordance with Sections 9(a)
through (c) above.

If the Successor Corporation does not assume an outstanding Option or substitute
for it an equivalent option, the Option shall become fully vested and
exercisable, including as to Shares for which it would not otherwise be
exercisable. In such event the Board shall notify the Optionee that the Option
shall be fully exercisable for a period of fifteen (15) days from the date of
such notice, and upon the expiration of such period the Option shall terminate.
If the Successor Corporation does not assume an outstanding grant of Restricted
Stock Units or substitute for it an equivalent equity-based incentive, the grant
of Restricted Stock Units shall vest immediately prior to the consummation of
the applicable transaction.

For the purposes of this Section 11(c), an Option shall be considered assumed
if, following the merger or sale of assets, the Option confers the right to
purchase or receive, for each Share of Optioned Stock subject to the Option
immediately prior to the merger or sale of assets, the consideration (whether
stock, cash, or other securities or property) received in the merger or sale of
assets by holders of Common Stock for each Share held on the effective date of
the transaction (and if holders were offered a choice of consideration, the type
of consideration chosen by the holders of a majority of the outstanding Shares).
If such consideration received in the merger or sale of assets is not solely
common stock of the successor corporation or its Parent, the Administrator may,
with the consent of the successor corporation, provide for the consideration to
be received upon the exercise of the Option, for each Share of Optioned Stock
subject to the Option, to be solely common stock of the successor corporation or
its Parent equal in fair market value to the per share consideration received by
holders of Common Stock in the merger or sale of assets.

12. Amendment and Termination of the Plan.

(a) Amendment and Termination. The Board may at any time amend, alter, suspend,
or discontinue the Plan, but no amendment, alteration, suspension, or
discontinuation shall be made which would impair the rights of any Participant
under any grant theretofore made, without his or her consent. In addition, to
the extent necessary and desirable to comply with any applicable law, regulation
or stock exchange rule, the Company shall obtain shareholder approval of any
Plan amendment in such a manner and to such a degree as required.

 

-9-



--------------------------------------------------------------------------------

(b) Effect of Amendment or Termination. Any such amendment or termination of the
Plan shall not affect Awards already granted and such Awards shall remain in
full force and effect as if this Plan had not been amended or terminated.

13. Time of Granting Awards. The date of grant of an Award shall, for all
purposes, be the date determined in accordance with Section 5 hereof.

14. Conditions Upon Issuance of Shares. Shares shall not be issued under any
Award unless the issuance and delivery of such Shares pursuant thereto, and in
the case of an Option, the exercise of such Option, shall comply with all
relevant provisions of law, including, without limitation, the Securities Act of
1933, as amended, the Exchange Act, the rules and regulations promulgated
thereunder, state securities laws, and the requirements of any stock exchange
upon which the Shares may then be listed, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.

As a condition to the exercise of an Option, the Company may require the person
exercising such Option to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares, if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
relevant provisions of law.

Inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful issuance and sale of any Shares hereunder, shall relieve the
Company of any liability in respect of the failure to issue or sell such Shares
as to which such requisite authority shall not have been obtained.

15. Reservation of Shares. The Company, during the term of this Plan, shall at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

16. Award Agreement. Awards shall be evidenced by written award agreements in
such form as the Board shall approve.

17. Shareholder Approval. The Plan shall be subject to approval by the
shareholders of the Company within twelve (12) months after the date the Plan is
adopted. Such shareholder approval shall be obtained in the degree and manner
required under applicable state and federal law and any stock exchange rules.

 

-10-